DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an image forming device configured to form an image in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”).

As for claims 1 and 2, Ichiki discloses an image forming apparatus comprising:
an image forming device (2) configured to form an image on a sheet;
a fixing device (5) including
a heater (53);

a rotary nip forming member (52) configured to contact the rotary heat member (51) to form a fixing nip region (FN),
the fixing device (5) configured to pass the sheet with the image through the fixing nip region (FN) in a sheet conveyance direction (see Fig. 2), in which the sheet is conveyed, to fix the image to the sheet (col. 5, lines 29-33), and
a decurler (6) including a decurling guide (61) configured to correct a curl of the sheet while guiding the sheet after the fixing device (5),
the decurling guide (61, 48) having a guide face (48) on a same side as a surface of the sheet having contacted the rotary nip forming member (52) in the fixing nip region (FN),
the decurling guide (61, 48) configured to correct the curl of the sheet while guiding the sheet in a -X direction (see annotated Fig. 16 below), where a downstream end of the fixing nip region (FN) in the sheet conveyance direction is a point of origin, the sheet conveyance direction at the point of origin is a Y direction, a direction perpendicular to the Y direction is an X direction, and a side toward the rotary nip forming member (52) from the point of origin is a +X direction, and a direction opposite the +X direction is the -X direction, when the image forming apparatus is viewed from an axial direction of the rotary nip forming member (see annotated Fig. 16 below).
Ichiki does not explicitly disclose the relation of G1y as recited in claims 1 and 2 because Ichiki does not explicitly disclose the location or dimensions of the guide face.
Instead, Ichiki discloses that the features of the guide face 62 such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the size and location of the guide face of Ichiki such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Ichiki: col. 9, lines 3-7).

    PNG
    media_image1.png
    711
    693
    media_image1.png
    Greyscale


wherein the opposite decurling guide (65, 66, 67, 47) includes a driven roller (67; col. 10, lines 35-38).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”) in view of U.S. Patent 7,164,878 issued to Yamanaka (“Yamanaka”).

As for claim 9, Ichiki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Ichiki does not disclose that sheet conveyance direction at an exit of the fixing nip region is inclined as recited.
However, Yamanaka disclose that a sheet conveyance direction at an exit of a fixing nip region (between 20a and 20b) between is inclined (by an amount Θ; col. 8, lines 32-34) relative to a vertical direction of a ground contact surface of an image forming apparatus, in a direction away from a sheet ejection member (see Fig. 1).  Yamanaka discloses that the fixing device is inclined so that the fixing device can be installed and removed by sliding along an inclined rail (col. 8, lines 22-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fixing device of Ichiki to be inclined as disclosed by Yamanaka in order to allow the fixing unit to be easily removed under its own weight (Yamanaka: Abstract).

However, Yamanaka also discloses that the value of Θ2 is not limited to 25 degrees.  Yamanaka suggests that the value may be optimized according to the type of apparatus, and suggests that the optimization may include considerations of the ability of the fixing device to slide and the size of the apparatus due to the selection of angle.  It has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  It has also been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the value of 2 of Ichiki and Yamanaka to be the claimed angle to achieve the predictable result allowing the fixing device to be easily removed without making the image forming apparatus too large (Yamanaka: col. 8, lines 46-54).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,191,379 issued to Manzer et al. (“Manzer”) in view of U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”).

As for claims 1 and 2, Manzer discloses an image forming apparatus comprising:
an image forming device (12, 15) configured to form an image on a sheet;
a fixing device (1, 2) including
a heater (6);
a rotary heat member (1) configured to be heated by the heater (6); and
a rotary nip forming member (2) configured to contact the rotary heat member (1) to form a fixing nip region (Z1),
the fixing device (1, 2) configured to pass the sheet with the image through the fixing nip region (Z1) in a sheet conveyance direction (see annotated Fig. 2 below), in which the sheet is conveyed, to fix the image to the sheet (col. 5, lines 40-48), and
a decurler (4, 5) including a decurling guide (4) configured to correct a curl of the sheet while guiding the sheet after the fixing device (1, 2),
the decurling guide (4) having a guide face (4) on a same side as a surface of the sheet having contacted the rotary nip forming member (2) in the fixing nip region (Z1),
the decurling guide (4) configured to correct the curl of the sheet while guiding the sheet in a -X direction, where a downstream end of the fixing nip region (Z1) in the sheet conveyance direction is a point of origin, the sheet conveyance direction at the point of origin is a Y direction, a direction perpendicular to the Y direction is an X direction, and a side toward the rotary nip forming member (2) from the point of origin is a +X direction, and a direction opposite the +X direction is the -X direction, when the image forming apparatus is viewed from an axial direction of the rotary nip forming member (see annotated Fig. 2 below).

However, Ichiki discloses that the features of the guide face 62 such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).  Manzer also discloses that proper matching of distances and speed of the sheet is taken into consideration for decurling (Manzer: col. 6, lines 44-46).  Furthermore, it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" and “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the size and location of the guide face of Manzer such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Ichiki: col. 9, lines 3-7).

    PNG
    media_image2.png
    718
    1121
    media_image2.png
    Greyscale

As for claim 3, Manzer as modified by Ichiki discloses that a relation of 150 mm/sec < V < 350 mm/sec is satisfied, where V represents a conveying speed of the sheet (Manzer: col. 6, lines 51-56).

As for claims 4 and 5, Manzer as modified by Ichiki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Manzer as modified by Ichiki does not explicitly disclose the relation of G2y as recited in claims 4 and 5 because Manzer does not explicitly disclose the location or dimensions of the guide face, such as the length of Z2 or Z3. 
However, Ichiki discloses that the features of the guide face 62 such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).  Manzer also discloses that proper matching of distances and speed of the sheet is taken into consideration for decurling (Manzer: col. 6, lines 44-46).  Furthermore, it has been held that “Where the general conditions of a claim are 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the size and location of the guide face of Manzer such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Ichiki: col. 9, lines 3-7).

	As for claim 6, Manzer as modified by Ichiki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Manzer as modified by Ichiki does not discloses the relation of R as recited because Manzer does not disclose the degree of curvature of section Z2.
However, Manzer discloses that section Z2 has a curvature to decurl the sheet and that the curvature of Z2 is assumed by the sheet (Manzer: col. 6, lines 35-40).  Ichiki discloses that the features of the guide face 62 such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).  Manzer also discloses that proper matching of distances and speed of the sheet is taken into consideration for decurling (Manzer: col. 6, lines 44-46).  Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the radius of curvature of section Z2 of Manzer such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Ichiki: col. 9, lines 3-7).

As for claim 7, Manzer as modified by Ichiki discloses that the decurling guide Manzer: 4) includes an upstream guide (“upstream guide” in annotated Fig. 2 above) and a downstream guide (“downstream guide” in annotated Fig. 2 above) in the sheet conveyance direction, and
where a relation of 55 degrees < Θ1 <70 degrees is satisfied, where Θ1 (see  Θ1 in annotated Fig. 2 above) represents an angle between the Y direction and a direction of a tangent line of a guide face of the downstream guide passing a downstream end of the upstream guide.



Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
On page 6 of the Remarks, Applicant argues that Ichiki does not disclose a decurling guide having a guide face on a same side as a surface of a sheet that contacts the rotary nip forming member.  The examiner respectfully disagrees.  In light of the amendment to the claim, the examiner has applied the embodiment of Figs. 15 and 16 to the claims.  The guide face 48 reads on the claimed guide face as explained in the rejection above.
On pages 8-9 of the Remarks, Applicant argues that Manzer does not disclose the decurling guide because Manzer discloses X and Y directions that not be consistent with the claimed dimensions.  The examiner respectfully disagrees.  The examiner has not used the X and Y directions disclosed by Manzer in the rejection.  Instead, the examiner has used the X and Y directions as shown in annotated Fig. 2, in which the annotated directions are rotated, and the X direction is reversed, with respect to Manzer’s directions.
	On pages 4-5 of the Remarks, Applicant argues that an image forming device configured to form an image should not be interpreted as a means-plus-function limitation because the claim does not use a “nonce” word.  The examiner respectfully disagrees.  The examiner has interpreted “device” to be a nonce word because the word device does not specifically describe or denote a printer.  The examiner respectfully suggests replacing “image forming device” with “printer” to avoid interpretation as a means-plus-function limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853